Mb,. Chief Justice Hollebich delivered the opinion of the court: On April 19th, 1935 the respondent, through the Illinois School for the Deaf at Jacksonville, ordered from the claimant Eighteen (18) diplomas at a cost of $50.69. The diplomas were delivered by claimant, and respondent was duly billed therefor. Through an error on the part of the Department of Public Welfare, the bill was filed too late to be paid out of the appropriation of the current biennium. There was no negligence on the part of the claimant in presenting its bill and no question is raised as to the amount thereof. Under the facts presented the claim should be allowed. Award is therefore entered in favor of the claimant for the sum of Fifty Dollars and Sixty-nine Cents ($50.69).